151 U.S. 179 (1894)
SOUTHWORTH
v.
UNITED STATES.
No. 171.
Supreme Court of United States.
Argued December 15, 18, 1893.
Decided January 8, 1894.
APPEAL FROM THE COURT OF CLAIMS.
*182 Mr. George A. King and Mr. Lewis Abraham for appellant.
Mr. Assistant Attorney General Dodge for appellee.
MR. JUSTICE BREWER, after stating the case, delivered the opinion of the court.
The magnitude of this claim is startling. If the fact be, as stated in the report of the Comptroller, attached as an exhibit to the petition, that these complaints were filed and warrants issued during the twelve days from October 26 to November 6, or at the rate of about seven hundred a day, as only one out of six of the persons named was ever found and arrested, *183 it is calculated to arouse a suspicion that these proceedings were not had in the due and orderly administration of criminal law, and with a view to the arrest and punishment of offenders, but rather for the sake of rolling up a pecuniary claim against the government, or from some other equally dishonest motive. But it does not follow that the demurrer was properly sustained or that the claim can rightfully be denied by reason of the mere suspicion of wrong. If there had been but a single case before the commissioner, and the proceedings in that, as stated, be sufficient to establish a valid claim against the United States, then the demurrer ought to have been overruled, for the mere multiplication of the cases, even into the thousands, does not, as a matter of law, disclose any illegality. The facts attending the prosecutions should be fully presented in order that the bona fides of the transaction may be determined. We pass, therefore, to consider the petition as though it alleged but one case before the commissioner, one complaint filed, one warrant issued, and one party arrested.
That the refusal of the court to approve the account is no bar to the action is settled by United States v. Knox, 128 U.S. 230, although such refusal may be a matter for consideration in respect at least to the good faith of the transaction. United States v. Jones, 134 U.S. 483.
It is insisted by the government that the complaint does not state an offence; that in consequence there was no foundation for the issue of the warrant, or for the subsequent proceedings, and hence that there was in law no case before the petitioner as commissioner. We quote from the brief this statement of the alleged defects:
"It is not alleged that the accused did register; nor that he had no lawful right to register; nor that the registration books upon which his name appeared were made for an election at which a Representative in Congress might be chosen; nor, indeed, for any election whatever.
"It is, of course, perfectly clear that the affiants do not pretend to swear, as to facts, that accused fraudulently obtained registration contrary to law, but merely to express *184 a conclusion from the fact of non-residence at a certain place."
It may be conceded that the offence is not stated with the fulness and technical accuracy required in an indictment, but we do not think that the complaint can be treated as an absolute nullity. In the seventy-seven cases in which the parties were arrested and held for trial it would seem that its sufficiency was conceded, for the account therefor was allowed and paid. While no estoppel is created by the act of the government in making such payment, yet it is significant as showing that no technical accuracy in a complaint is considered essential. Doubtless the defect in a complaint may be so great as to suggest a lack of good faith on the part of the commissioner, but it would be placing an undue burden on such officers to hold that their right to compensation rested on the fact that the offence was stated with such precision as to be beyond the reach of challenge. It is sufficient if the complaint is full enough to clearly inform the defendant of the offence with which he is charged. It was well said by the Supreme Court of Alabama, in Crosby v. Hawthorn, 25 Alabama, 221, 223:
"In preliminary proceedings of this nature, which are usually had before justices of the peace, technical accuracy cannot be expected, and is not required. It is sufficient, if, giving to the language employed its ordinary signification, the court may gather from it that an offence against the criminal law has been committed or attempted. If such proceedings were to be subjected to the rigid rules of criticism, and all the constituent elements of the offence sought to be investigated were required to be set forth in the affidavit or warrant with certainty, the administration of the criminal law would be greatly embarrassed, and offenders would often go unpunished, by reason of the hazard which the justice who issues, the party who procures, and the officer who executes the warrant for arresting them would incur. We must be content to gather the meaning of the party from the affidavit, and disregard the want of technical accuracy of description."
There can be no mistake as to what was intended to be *185 charged in this complaint. It in effect alleges that the defendant was registered upon the registration books of a named ward, and registered as claiming to reside at a given number on a particular street in that ward; that he did not reside in such place, or in the ward or parish of Orleans, and that, therefore, he was fraudulently registered in violation of a specified section of the statutes. Fraudulent registration is the crime charged, and charged with particularity of section, ward, residence claimed, and section of the statute violated. Whether a party arrested upon a warrant issued on such complaint could be discharged on habeas corpus, it is unnecessary to determine. Ex parte Watkins, 3 Pet. 193, 203. For it cannot be that a commissioner guarantees to the government the sufficiency of the complaint filed before him, and is entitled to no compensation if it be found defective. If he has proceeded in good faith to render services to the government, acting upon a complaint manifestly intended to charge an offence, and, the defendant having been arrested upon such complaint holding an examination, and rendering a judicial decision thereupon  in the language of the statute, "hearing and deciding on criminal charges," he is entitled to compensation. We conclude, therefore, that this affidavit is not so defective as to deprive the commissioner of a right to compensation for services rendered in good faith in the proceedings founded thereon.
It, of course, cannot be tolerated, in the absence of express language, that compensation is to be paid when the defendant is bound over for trial, and not when he is discharged. That when the defendant is arrested and examination held there is a "criminal case," is clear. Counselman v. Hitchcock, 142 U.S. 547; United States v. Patterson, 150 U.S. 65. That, unless there be an arrest and examination, there is no "case" within the meaning of section 1986 is equally clear. The amount allowed, ten dollars, precludes the idea that the mere filing of a complaint and issue of a warrant is sufficient. And the language of the statute is plain. The allowance is "for his services in each case, inclusive of all services incident to the arrest and examination."
*186 It follows from these considerations that a cause of action was stated as to the 1303 cases in which there was an arrest, examination, and discharge of the defendant, and that the Court of Claims erred in sustaining the demurrer to this petition. Judgment will, therefore, be
Reversed, and the case remanded, with instructions to overrule the demurrer, and for further proceedings in conformity to law.